Exhibit 10.01

 

PROMISSORY NOTE

 

Principal
$5,000,000.00

 

Loan Date
12-15-2009

 

Maturity
12-15-2010

 

Loan No.
15525121115

 

Call / Coll
1C1 / 599

 

Account



 

Officer
BORES

 

Initials



 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:

New Frontier Media Inc

Lender:

GREAT WESTERN BANK

 

7007 Winchester Circle, Suite 200

 

Lakewood

 

Boulder, CO 80301

 

215 Union Blvd.

 

 

 

Suite 150

 

 

 

Lakewood, CO 80228

 

Principal Amount: $5,000,000.00

Date of Note: December 15, 2009

 

PROMISE TO PAY.  New Frontier Media Inc (“Borrower”) promises to pay to GREAT
WESTERN BANK (“Lender”), or order, in lawful money of the United States of
America, the principal amount of Five Million & 00/100 Dollars ($5,000,000.00)
or so much as may be outstanding, together with interest on the unpaid
outstanding principal balance of each advance.  Interest shall be calculated
from the date of each advance until repayment of each advance.

 

PAYMENT.  Borrower will pay this loan in full immediately upon Lender’s demand. 
If no demand is made, Borrower will pay this loan in one payment of all
outstanding principal plus all accrued unpaid interest on December 15, 2010.  In
addition, Borrower will pay regular monthly payments of all accrued unpaid
interest due as of each payment date, beginning January 15, 2010, with all
subsequent interest payments to be due on the same day of each month after
that.  Unless otherwise agreed or required by applicable law, payments will be
applied first to any accrued unpaid interest; then to principal; then to any
unpaid collection costs; and then to any late charges.  Borrower will pay Lender
at Lender’s address shown above or at such other place as Lender may designate
in writing.

 

VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the The High
Prime Rate as quoted in the Money Rates Section of the Wall Street Journal (the
“Index”).  The Index is not necessarily the lowest rate charged by Lender on its
loans.  If the Index becomes unavailable during the term of this loan, Lender
may designate a substitute index after notifying Borrower.  Lender will tell
Borrower the current Index rate upon Borrower’s request.  The interest rate
change will not occur more often than each day.  Borrower understands that
Lender may make loans based on other rates as well.  The Index currently is
3.250% per annum.  Interest on the unpaid principal balance of this Note will be
calculated as described in the “INTEREST CALCULATION METHOD” paragraph using a
rate of 0.125 percentage points under the Index, adjusted if necessary for any
minimum and maximum rate limitations described below, resulting in an initial
rate of 5.750% per annum based on a year of 360 days.  NOTICE: Under no
circumstances will the interest rate on this Note be less than 5.750% per annum
or more than the maximum rate allowed by applicable law.

 

INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.

 

PREPAYMENT; MINIMUM INTEREST CHARGE.  Borrower agrees that all loan fees and
other prepaid finance charges are earned fully as of the date of the loan and
will not be subject to refund upon early payment (whether voluntary or as a
result of default), except as otherwise required by law.  In any event, even
upon full prepayment of this Note, Borrower understands that Lender is entitled
to a minimum interest charge of $75.00.  Other than Borrower’s obligation to pay
any minimum interest charge, Borrower may pay without penalty all or a portion
of the amount owed earlier than it is due.  Early payments will not, unless
agreed to by Lender in writing, relieve Borrower of Borrower’s obligation to
continue to make payments of accrued unpaid interest.  Rather, early payments
will reduce the principal balance due.  Borrower agrees not to send Lender
payments marked “paid in full”, “without recourse”, or similar language.  If
Borrower sends such a payment, Lender may accept it without losing any of
Lender’s rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender.  All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes “payment in full” of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to: GREAT WESTERN BANK, Lakewood, 215 Union
Blvd., Suite 150, Lakewood, CO 80228.

 

LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
2.000% of the regularly scheduled payment or $25.00, whichever is greater.

 

INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased to 20.000% per annum
based on a year of 360 days.  However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.

 

DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default.  Borrower fails to make any payment when due under this Note.

 

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity.  Lender in good faith believes itself insecure.

 

Cure Provisions.  If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
 (1) cures the default within fifteen (15) days; or (2) if the cure requires
more than fifteen (15) days, immediately initiates steps which Lender deems in
Lender’s sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

 

LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender the reasonable
costs of such collection.  This includes, subject to any limits under applicable
law, Lender’s attorneys’ fees and Lender’s legal expenses, whether or not there
is a lawsuit, including

 

--------------------------------------------------------------------------------


 

without limitation attorneys’ fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals.  If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.

 

GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Colorado without regard to its conflicts of law provisions.  This Note has been
accepted by Lender in the State of Colorado.

 

CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender’s request
to submit to the jurisdiction of the courts of Jefferson County, State of
Colorado.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

 

COLLATERAL.  Borrower acknowledges this Note is secured by COMMERCIAL SECURITY
AGREEMENT FROM NEW FRONTIER MEDIA INC TO GREAT WESTERN BANK DATED 12/15/2009.

 

LINE OF CREDIT.  This Note evidences a revolving line of credit.  Advances under
this Note may be requested orally by Borrower or as provided in this paragraph. 
All oral requests shall be confirmed in writing on the day of the request.  All
communications, instructions, or directions by telephone or otherwise to Lender
are to be directed to Lender’s office shown above.  The following person or
persons are authorized to request advances and authorize payments under the line
of credit until Lender receives from Borrower, at Lender’s address shown above,
written notice of revocation of such authority: Michael Weiner, CEO of New
Frontier Media Inc; and Grant Williams, CFO of New Frontier Media Inc.  Borrower
agrees to be liable for all sums either:  (A) advanced in accordance with the
instructions of an authorized person or (B) credited to any of Borrower’s
accounts with Lender.  The unpaid principal balance owing on this Note at any
time may be evidenced by endorsements on this Note or by Lender’s internal
records, including daily computer print-outs.  Lender will have no obligation to
advance funds under this Note if:  (A) Borrower or any guarantor is in default
under the terms of this Note or any agreement that Borrower or any guarantor has
with Lender, including any agreement made in connection with the signing of this
Note; (B) Borrower or any guarantor ceases doing business or is insolvent; (C)
any guarantor seeks, claims or otherwise attempts to limit, modify or revoke
such guarantor’s guarantee of this Note or any other loan with Lender; (D)
Borrower has applied funds provided pursuant to this Note for purposes other
than those authorized by Lender; or (E) Lender in good faith believes itself
insecure.

 

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES. 
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency.  Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: GREAT WESTERN
BANK 35 1st Ave NE Watertown, SD 57201.

 

GENERAL PROVISIONS.  This Note is payable on demand.  The inclusion of specific
default provisions or rights of Lender shall not preclude Lender’s right to
declare payment of this Note on its demand.  If any part of this Note cannot be
enforced, this fact will not affect the rest of the Note.  Lender may delay or
forgo enforcing any of its rights or remedies under this Note without losing
them.  Borrower and any other person who signs, guarantees or endorses this
Note, to the extent allowed by law, waive presentment, demand for payment, and
notice of dishonor.  Upon any change in the terms of this Note, and unless
otherwise expressly stated in writing, no party who signs this Note, whether as
maker, guarantor, accommodation maker or endorser, shall be released from
liability.  All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan or release any party or guarantor or
collateral; or impair, fail to realize upon or perfect Lender’s security
interest in the collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone.  All such parties also agree that
Lender may modify this loan without the consent of or notice to anyone other
than the party with whom the modification is made.  The obligations under this
Note are joint and several.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER AGREES TO
THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

 

 

 

 

NEW FRONTIER MEDIA INC

 

 

 

 

 

 

 

By:

/s/ Michael Weiner

 

By:

/s/ Grant Williams

 

Michael Weiner, CEO of New Frontier Media Inc

 

Grant Williams, CFO of New Frontier Media Inc

 

 

Laser PRO Lending, Ver. 5.46.00.003 Copr. Harland Financial Solutions, Inc.
1997, 2009.  All Rights Reserved.

 

2

--------------------------------------------------------------------------------

 